           Case 1:19-cv-00773-LJL Document 22 Filed 01/21/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------    x
   MOHAMMED EL AALAOUI,                                 :
                                                        :   Civil Action No. 19-00773-ALC
                                     Plaintiff,         :
                                                        :
              - against -                               :   CLERK’S CERTIFICATE OF
                                                        :   DEFAULT
   LUCKY STAR GOURMET DELI INC.;                        :
   305 GROCERY DELI CORP.; OMAR                         :
   ALLHABI; HAMDI ALLHABI;                              :
   AHMED ALZABIDI,                                      :
                                                        :
                                     Defendants.        :
   --------------------------------------------------   x



        I, RUBY J. KRAJICK, Clerk of Court of the United States District Court for the Southern

District of New York, do hereby certify that this action was commenced on January 25, 2019

with the filing of a summons and complaint [Doc. 1]; a copy of the summons and complaint was

served on defendant Lucky Star Gourmet Deli Inc. via suitable service by delivering to the

Secretary of State with proof of this service filed March 5, 2019 [Doc. 13]; a copy of the

summons and complaint was served on defendant 305 Grocery Deli Corp. via suitable service by

delivering to the Secretary of State with proof of this service filed March 5, 2019 [Doc. 14]; a

copy of the summons and complaint was served on defendant Omar Allhabi via suitable service

by delivering to a co-worker of suitable age with proof of this service filed on March 5, 2019

[Doc. 15]; and a copy of the summons and complaint was served on defendant Hamdi Allhabi

via suitable service by delivering to a co-worker of suitable age with proof of this service filed

on March 5, 2019 [Doc. 16].

        I further certify that the docket entries indicate that no defendant(s) has/have filed an

answer or otherwise moved with respect to the complaint herein.
           Case 1:19-cv-00773-LJL Document 22 Filed 01/21/20 Page 2 of 2



         The default of all defendants is hereby noted.


Dated:    New York, New York
                    , 2020
                                                          RUBY J. KRAJICK, Clerk of Court


                                                      By: _______________________________
                                                             Deputy Clerk
